Citation Nr: 0809110	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for tinnitus has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1974.  

The RO previously denied service connection for tinnitus in a 
May 1983 rating decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision, in which the RO 
denied service connection for tinnitus.  The veteran filed a 
notice of disagreement (NOD) in September 2004, and the RO 
issued a statement of the case (SOC) in November 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2005.

As indicated above, in the December 2003 rating decision on 
appeal, the RO addressed the merits of the veteran's claim 
for service connection for tinnitus.  However, regardless of 
the RO's actions, given the RO's May 1983 denial of the claim 
for service connection for tinnitus, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized the claim as reflected on the title page.  

In April 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

In May 2007, the Board remanded the claim to the RO (via the 
Appeals Management Center (AMC) in Washington, DC)  for 
additional action.  After accomplishing the requested action, 
the AMC continued the denial of the claim (as reflected in an 
October 2007 supplemental SOC (SSOC)).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a May 1983 rating decision, the RO denied service 
connection for tinnitus; although notified of the denial in a 
June 1983 letter, the veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
May 1983 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinnitus, or raises a reasonable 
possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The May 1983 RO decision denying service connection for 
tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's May 1983 denial is 
not new and material, the criteria for reopening the claim 
for service connection for tinnitus are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a). 
 
Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.
 
In this appeal, an August 2003 pre-rating letter and a May 
2007 post-rating letter notified the veteran that his claim 
for service connection for tinnitus had been previously 
denied and informed him that to reopen his claim, the RO/AMC 
needed new and material evidence.  The May 2007 letter 
specifically advised the veteran that, in order to be 
considered material, the evidence had to pertain to the 
reason the claim was previously denied, and noted that the 
claim had been previously denied because the veteran's 
service medical records were entirely silent for treatment, 
complaints, or findings of tinnitus or ringing in the ears, 
and the VA examination of 1975 was negative for tinnitus.  
The May 2007 letter also informed the veteran that, in order 
to be considered new and material, the evidence would have to 
raise a reasonable possibility of substantiating the claim, 
and could not simply be repetitive or cumulative of the 
evidence of record at the time of the previous denial.  

Thus,  the August 2003 and May 2007 VCAA letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the underlying claim for service 
connection, and the May 2007 letter advised him as to what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by VA.  As 
the RO/AMC explained the type of evidence needed to establish 
each element of a claim for service connection, and explained 
what constitutes new and material evidence to reopen such a 
claim, the, Kent requirements have been met..   
 
The May 2007 VCAA letter specifically informed the veteran to 
submit any evidence in his possession pertinent to the claim, 
thus satisfying the fourth element of the duty to notify.  
The May 2007 letter also informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  

After issuance of each letter identified above, and 
opportunity for the veteran to respond, the October 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal. Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA medical records, 
private medical records, and the reports of VA examinations.  
Also of record and considered in connection with the claim 
are various statements submitted by the veteran, and by his 
reperesentative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In January 1983, the veteran initially filed a claim for 
service connection for a hearing condition.  In a May 1983 
rating decision, the RO, inter alia, denied service 
connection for tinnitus.  

The pertinent evidence of record at the time of the May 1983 
rating decision included the service medical records, which, 
as noted, are negative for complaints regarding or findings 
of tinnitus.  VA examinations conducted in January 1975 and 
May 1976 were also both negative for complaints regarding or 
findings of tinnitus.  On VA examination in March 1983, the 
veteran reported that his hearing was normal before entering 
into service and that, during most of his tour of duty, he 
was exposed to the noise of prop and jet aircraft in 
connection with his duties near various flight lines.  He 
described intermittent tinnitus confined to the left ear.  
The diagnosis was tinnitus aurium, intermittent.   

The basis for the May 1983 denial was that, the veteran's 
service records were entirely silent for treatment, 
complaints, or findings of tinnitus or ringing in the ears, 
and a January 1975 VA examination was negative for tinnitus.  
On January 1975 VA examination, the examiner specifically 
noted that the veteran was in an altercation in the line of 
duty in 1965 and suffered multiple contusions and was 
temporarily knocked out, but added that there were no 
residuals.  

Although notified of the RO's May 1983 denial in a letter in 
June 1983, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his previously denied claim in 
May 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
May 1983 denial of service connection for tinnitus.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the evidence associated with the claims file since May 
1983 are records of VA treatment from October 2003 to October 
2004 and records of private treatment from September 2002 to 
September 2003; however, these treatment records are negative 
for complaints regarding or findings of tinnitus.  

The report of an October 2003 VA audiological evaluation 
reflects that the veteran reported that he was exposed to 
noise in service as a policeman on the flight line.  The 
audiologist  noted that the medical file reported incidents 
of the veteran being assaulted in the mid 1960s, and that he 
sought medical attention following a car accident and upper 
respiratory infections.  The audiologist  noted that there 
were extensive tests done for these various reasons, but 
that, at no time did the veteran mention that he had ringing 
in his ears.  The veteran denied post-service occupational 
noise exposure, but did report recreational noise exposure in 
hunting and with the use of a chainsaw, adding that hearing 
protection was used sporadically.  The veteran described a 
constant, high-pitched, medium intensity tinnitus in both 
ears, which he felt had existed since the service and was the 
result of noise exposure in service.  The audiologist opined 
that it was not at least as likely as not that the tinnitus 
currently reported by the veteran was related to the acoustic 
trauma in service, as, through his 26 years of service, the 
veteran did not, on his many occasions to sickbay, report any 
tinnitus, nor did he report any tinnitus within a year 
following service.  

At the time of the May 1983 rating decision, there was a 
current diagnosis of tinnitus, and the veteran asserted that 
this tinnitus was related to service, but there was there was 
no competent medical evidence of a nexus between current 
tinnitus and service.  

The only pertinent medical evidence associated with the 
claims file since the May 1983 rating decision is the October 
2003 report of VA audiological evaluation,, confirming that 
the veteran has a diagnosis of current tinnitus.  While this 
evidence is new in that it was not previously before agency 
decisionmakers, neither this record nor any other evidence 
associated with the claims file since May 1983 includes a 
medical opinion relating the veteran's current tinnitus to 
service.  In fact,   the VA audiologist specifically opined 
that it was not at least as likely as not that the veteran's 
current tinnitus is related to service.  Hence, as the only 
pertinent, objective evidence added to the claims file weighs 
against the claim, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection or raise a reasonable possibility of 
substantiating that claim.

The only other evidence associated with the claims file since 
the prior denial consists of the veteran's and his 
representative's written assertions that current tinnitus is 
related to service.  For example, in his January 2005 Form 9, 
the veteran reported that he did mention to the January 1975 
VA examiner that he had ringing in his left ear, and added 
that he had never considered ringing of the ears to be 
treatable, which is why he never complained about it.  
Finally, he added that hearing protection was rarely worn in 
Vietnam.  

However, the Board notes that the narrative history, 
completed by the veteran during the January 1975 VA 
examination, made no mention of ringing in the ears, and that 
ringing in the ears was not noted by the examiner in his 
thorough General System Review, or report of physical 
examination, which included a finding of no lesion of the 
ears, nose, or throat.  

In any event, the Board emphasizes that, as laypersons 
without the appropriate medical training or expertise, 
neither the veteran nor his representative is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Significantly, in this case, there simply is no 
objective evidence to support the lay assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for tinnitus has not been received.  As such, the 
requirements for reopening the claim are not met, and the May 
1983 denial of the claim for service connection for tinnitus 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
tinnitus is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


